Greenblott, J.
Appeal by a self-insured employer from a decision of the Workmen’s Compensation Board, filed October 16, 1968, which established a tentative reduced earnings rate and restored the case to the Referee’s calendar for a determination of wage expectancy, after which all awards were to be modified in accordance with such wage expectancy. The appellant contends that the board’s determination is unsupported by substantial evidence and that the award for the period from July 29, 1966 to August 31, 1966 is illegal. The board found that there was evidence of total disability from July 29, 1966 to August 31, 1966 (during which time claimant was hospitalized), that all disability was causally related to the occupational injury, and a .continuing permanent partial disability existed with a 50% earning capacity. At most, what is presented here is a conflict of the expert testimony as to causal relation especially with regard to the 1966 attack of phlebitis. The record contains substantial evidence to support the determination of the board. Decision affirmed, *850with one bill of costs to respondents filing briefs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.